Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because numeral 106 in Fig. 1 is not described.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: numeral 106 as labeled in Fig. 1 is not described.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 12, the limitation, “the system is configured to provide redundant flow measurements with respect to the flow of the saturated steam in case of a failure of either the temperature sensor or the static pressure sensor” is confusing as to how a redundant measurement is provided in case a failure of either the temperature sensor or the static pressure sensor when there is a failure in one of the component of the sensors, and when there is a failure in either one of the sensor elements, there would be no measurement performed and thus, where would be a redundant measurement being determined.
Regarding claims 3, 9 and 15, the phrase, “the deviation comprises an early indicator”  is not clear as to what indicator is being referred to in here.
Regarding claims 4, 10 and 16, it is not clear as to what the Applicant intends to limit in this claimed limitation. The phrase, “a quality status regarding which of the redundant flow measurements is output with respect to the flow of the saturated stream” is confusing as to what is being performed here.
Regarding claim claims 5, 6, 11, 12, 19 and 20, the phrase, “at least one of … and …” is not clear as to whether one of each of the listed items are included or is in an alternative.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (2007/0244654) (hereinafter Ito).
Regarding claims 1 and 13, Ito teaches a system and method for measuring a flow of saturated steam (Fig. 1), comprising: a temperature sensor that measures a process temperature; and at least one pressure sensor that measures pressure including a differential pressure and a static pressure (para 0055), wherein two sets of measurements are used to calculate a flow of saturated steam (para 0055, 0061-0063, 0079). While Ito does not explicitly teach a first set of measurements among the two sets of measurements using the differential pressure and the static pressure to calculate the flow of saturated steam and a second set of measurements among the sets of measurements using the differential pressure and the process temperature to calculate the flow of saturated steam, wherein the system is configured to provide redundant flow measurements with respect to the flow of the saturated steam in case of a failure of either the temperature sensor or the static pressure sensor, it would be within the scope of a skilled individual to combine certain measurements as taught by Ito and relate them to conditions of the system since it is obvious that a computer system can analyze and convert such data into diagnostic evaluation. In the instant case, Ito performs individual measurement of various parameters that are evaluated and displayed.
Regarding claims 2, 8 and 14, Ito teaches a deviation between a flow of the saturated steam as calculated from the process temperature and the differential pressure compared to a flow of the saturated steam as calculated from the differential pressure and the static pressure provides an indication of a degradation of at least one of: the temperature sensor and the at least one pressure sensor (para 0062-0063 and 0067-0070; Fig. 4 & 5).
Regarding claims 3, 9 and 15, Ito teaches all the claimed features except for the deviation comprising an early indicator for calibration of either the temperature sensor or the at least one pressure sensor. However, it is within the scope to relate the determined measurements as a particular type of indication, in the instant case, calibration, since a computer as taught by Ito including a software installed therein can be programmed to analyze the signal for an indication.
Regarding claims 4, 5, 10, 11 and 16-19, Ito teaches a quality status regarding which of the redundant flow measurements is output with respect to the flow of the saturated steam or a quality status is output regarding at least one of the differential pressure and the process temperature measured to calculate the flow of the saturated steam and the differential pressure and the static pressure measured to calculate the flow of the saturated steam (Fig. 4 & 5).
Regarding claims 6, 12 and 20, Ito teaches a multi-variable transmitter (10, para 0054).
Regarding claim 7, Ito teaches a system for measuring a flow of saturated steam (Fig. 1), comprising at least one processor (12) and a non-transitory computer-usable medium embodying computer program code (para 0057), the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for measuring a process temperature with a temperature sensor; and measuring with at least one pressure sensor, a pressure including a differential pressure and a static pressure. wherein two sets of measurements are used to calculate a flow of saturated steam (para 0055, 0061-0063, 0079). While Ito does not explicitly teach a first set of measurements among the two sets of measurements using the differential pressure and the static pressure to calculate the flow of saturated steam and a second set of measurements among the sets of measurements using the differential pressure and the process temperature to calculate the flow of saturated steam, wherein the system is configured to provide redundant flow measurements with respect to the flow of the saturated steam in case of a failure of either the temperature sensor or the static pressure sensor, it would be within the scope of a skilled individual to combine certain measurements as taught by Ito and relate them to conditions of the system since it is obvious that a computer system can analyze and convert such data into diagnostic evaluation. In the instant case, Ito performs individual measurement of various parameters that are evaluated and displayed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            8/4/2022